Exhibit 99.2 Fourth Quarter Fiscal 2011 Supplemental Operating and Financial Data for the Quarter Ended April 30, 2011 CONTACT: Lindsey Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents April 30, 2011 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Physical Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of April 30, 2011 24 Growth and Strategy Fiscal 2011 Acquisition Summary 25 Fiscal 2011 Development Summary 26 Definitions 27 Table of Contents 1 Company Background and Highlights Fourth Quarter Fiscal 2011 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the fourth quarter of fiscal year 2011, the Company acquired two multi-family residential properties.On February 3, 2011, the Company closed on its purchase of the 24-unit North Pointe II apartment property in Bismarck, North Dakota, for a purchase price of approximately $1.9 million, consisting of $372,000 in cash and limited partnership units of IRET Properties valued at approximately $1.5 million.The North Pointe II apartment complex adjoins the Company’s existing North Pointe I property in Bismarck, North Dakota.On February 28, 2011, the Company completed its acquisition of the 44-unit Sierra Vista Apartments in Sioux Falls, South Dakota, for a purchase price of approximately $2.3 million, consisting of $2.0 million in cash and limited partnership units of IRET Properties valued at approximately $299,000.The Company had no dispositions during the fourth quarter of fiscal year 2011. On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET. During the fourth quarter of fiscal year 2011, IRET sold no common shares under this program. During fiscal year 2011 we continued to experience a challenging market environment in our commercial office, industrial and retail segments in particular. While many of our markets appear to be emerging from recession, growth remains sluggish and unemployment high, and we continue to find it challenging to lease vacant space, as office, industrial and retail tenants are remaining cautious. We expect these leasing challenges to continue during fiscal year 2012, with flat or modest growth in rental revenues and net operating income. Our multi-family residential properties, however, have shown steady improvement in occupancy and real estate revenue over the past several quarters. While we expect to see continued favorable results in our multi-family segment in fiscal year 2012, our ability to maintain occupancy levels and selectively raise rents is dependent on continued economic recovery and employment growth, and the strength and sustainability of a recovery is currently far from certain. In the fourth quarter of fiscal year 2011, IRET paid its 160th consecutive quarterly distribution per common share/unit at equal or increasing rates. The $0.1715 per share/unit distribution was paid April 1, 2011. Subsequent to the end of the fourth quarter of fiscal year 2011, the Company declared a quarterly distribution of $0.1715 per share and unit payable on July 1, 2011 to shareholders of record on June 15, 2011.The Board of Trustees also declared a quarterly distribution of $0.5156 per share on the Company’s Series A preferred shares, payable June 30, 2011 to preferred shareholders of record on June 15, 2011.Additionally, subsequent to the end of fiscal year 2011, the Company announced that the Board of Trustees has approved a plan to reduce the Company’s quarterly distribution to $0.1300 from $0.1715 per common share and limited partnership unit, effective with the next quarterly distribution planned for October 3, 2011.The Board currently intends to maintain this level of cash distribution for at least the next four quarters.All future distributions remain subject to the discretion of the Company’s Board of Trustees. As of April 30, 2011, IRET owns a diversified portfolio of 254 properties consisting of 78 multi-family residential properties, 68 commercial office properties, 56 commercial medical properties (including senior housing), 19 commercial industrial properties and 33 commercial retail properties.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of April 30, 2011) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.2 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.1715/$0.686 Dividend Yield 7.3% Total Capitalization (see p. 13 for detail) $1.9 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman, Chair of Compensation Committee John D. Stewart Trustee, Chair of Audit Committee Patrick G. Jones Trustee C.W. “Chip” Morgan Trustee John T. Reed Trustee, Chair of Nominating and Governance Committee Edward T. Schafer Trustee W. David Scott Trustee Jeffrey K. Woodbury Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Charles A. Greenberg Senior Vice President, Commercial Asset Management Ted E. Holmes Senior Vice President, Finance Andrew Martin Senior Vice President, Residential Property Management Thomas A. Wentz, Sr. Senior Vice President and Chief Investment Officer Corporate Headquarters: 3015 16th Street SW, Suite 100 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Anderson landerson@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 4th Quarter Fiscal Year 2011 3rd Quarter Fiscal Year 2011 2nd Quarter Fiscal Year 2011 1st Quarter Fiscal Year 2011 4th Quarter Fiscal Year 2010 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results. Such risks, uncertainties and other factors include, but are not limited to: intentions and expectations regarding future distributions on our common shares and units, fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2010 Form 10-K. We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Fourth Quarter Fiscal 2011 Acquisitions North Pointe Apartments 1930 East Capitol Ave #100. Bismarck, ND 58501 Sierra Vista Apartments 4700 S. Baha Ave., Sioux Falls, SD 57106 Table of Contents 4 Investment Cost by Segment – Fourth Quarter Fiscal 2011 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 04/30/2011 01/31/2011 10/31/2010 07/31/2010 04/30/2010 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress Unimproved land Mortgage loans receivable, net of allowance Total real estate investments Other assets Cash and cash equivalents Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Twelve Months Ended Three Months Ended OPERATING RESULTS 04/30/2011 04/30/2010 04/30/2011 01/31/2011 10/31/2010 07/31/2010 04/30/2010 Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 0 0 Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Impairment of real estate investment 0 ) 0 0 0 0 0 Interest ) Interest and other income Income tax benefit (expense) 0 0 0 0 19 ) 0 Income from continuing operations Income (loss) from discontinued operations ) 0 Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) ) 36 ) Net loss (income) attributable to noncontrolling interests – consolidated real estate entities ) 98 38 20 24 ) Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ $ ) $ Per Share Data Earnings (loss) per common share from continuing operations – Investors Real Estate Trust – basic & diluted $ $ $ ) $ Earnings (loss) per common share from discontinued operations – Investors Real Estate Trust – basic & diluted ) Net income (loss) per common share – basic & diluted $ $ $ ) $ Percentage of Revenues Real estate expenses % Depreciation/amortization % General and administrative % Interest % Net income % Ratios EBITDA(1)/Interest expense x x x x x x x EBITDA/Interest expense plus preferred distributions x x x x x x x See Definitions on page 27.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Table of Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Twelve Months Ended Three Months Ended 04/30/2011 04/30/2010 04/30/2011 01/31/2011 10/31/2010 07/31/2010 04/30/2010 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) Adjustments: Noncontrolling interests – Operating Partnership ) Depreciation and amortization Gain on depreciable property sales ) ) 0 ) ) 0 ) Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units See Definitions on page 27. 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Twelve Months Ended Three Months Ended 04/30/2011 04/30/2010 04/30/2011 01/31/2011 10/31/2010 07/31/2010 04/30/2010 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 56 44 28 25 26 Less: Interest income ) Gain on sale of real estate, land and other investments ) ) 0 ) ) 0 ) EBITDA $ See Definitions on page 27. Included in real estate revenue in the Statement of Operations. Table of Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $
